Name: COMMISSION REGULATION (EC) No 3550/93 of 21 December 1993 amending Regulation (EEC) No 584/92 laying down detailed rules for the application to milk and milk products of the arrangements provided for in the Interim Agreements between the Community and the Republic of Poland, the Republic of Hungary and the Czech and Slovak Federal Republic, and amending Regulation (EC) No 3055/93 determining the quantity available for the first quarter of 1994 in the milk sector pursuant to the said Interim Agreements
 Type: Regulation
 Subject Matter: processed agricultural produce;  Europe;  tariff policy;  political geography
 Date Published: nan

 24, 12. 93 Official Journal of the European Communities No L 324/15 COMMISSION REGULATION (EC) No 3550/93 of 21 December 1993 amending Regulation (EEC) No 584/92 laying down detailed rules for die application to milk and milk products of the arrangements provided for in the Interim Agreements between the Community and the Republic of Poland, the Republic of Hungary and the Czech and Slovak Federal Republic , and amending Regulation (EC) No 3055/93 determining the quantity available for the first quarter of 1994 in die milk sector pursuant to the said Interim Agreements THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 520/92 of 27 February 1992 on certain procedures for applying the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community, of the one part, and the Czech and Slovak Federal Republic of the other part ('), as last amended by Council Regulation (EEC) No 2235/93 (2), and in particular Article 1 thereof, Whereas the aforementioned Interim Agreement has been applied provisionally since 1 March 1992 (3); whereas the Community concluded on 20 December 1993 additional Protocols to that Agreement with the Czech Republic and the Slovak Republic following the dissolution of the Czech and Slovak Federal Republic on 1 January 1993 ; whereas those additional Protocols provide for the distribution between the two successor States of the Community concessions granted under the Interim Agreement, and in particular the opening of separate quotas for the Czech Republic and the Slovak Republic from 1 January 1994 ; Whereas Commission Regulation (EEC) No 584/92 (4) lays down detailed rules for the application to milk and milk products of the arrangements provided for in the aforementioned Interim Agreement and in particular fixes the quantities of products to which those arrangements apply and the rate of reduction in the levies ; whereas it is therefore necessary to amend that Regulation in order to provide for the distribution of the quantities of products between the two countries in question ; Whereas Commission Regulation (EC) No 3055/93 (*) already fixes the quantities available for the period 1 January to 31 March 1994 for certain products in the milk and milk products sector under the arrangements provided for in the aforementioned Interim Agreement ; whereas, as a result of the additional Protocols, the distri ­ bution of the said quantities should be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 Part B of Annex I to Regulation (EEC) No 584/92 is hereby replaced by Annex I to this Regulation. Article 2 The Annex to Regulation (EC) No 3055/93 is hereby replaced by Annex II to this Regulation . Article 3 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities, It shall apply from 1 January 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 56, 29. 2. 1992, p. 9 . (2) OJ No L 200, 10 . 8 . 1993, p. 5 . 0 OJ No L 115, 30 . 4. 1992, p. 2. 0 OJ No L 62, 7. 3 . 1992, p. 34. 0 OJ No L 273, 5. 11 . 1993, p. 17. No L 324/ 16 Official Journal of the European Communities 24. 12. 93 ANNEX I B. 1 . Products originating in the Czech Republic Levy reduction of :  60 % from i July 1993 . (tonnes) CN code Milk products to yUj^91994 1 July 1994to 30 June 1995 1 July 1995to 30 June 1996 \ 0402 10 19 Skimmed milk powder 0402 21 19 Whole milk powder * 1 980 2 110 2 240 0402 21 91 Whole milk powder 0405 00 10 Butter 780 840 910 ex 0406 40 Niva ex 0406 90 Moravsky blok, Primator, Otava, Javor, Uzeny block, Kashkaval * 600 650 700 Akawi, Istambul , Jadel Hermelin, Ostepek, Koliba, Inovec B. 2. Products originating in the Slovak Republic Levy reduction of :  60 % from 1 July 1993 . CN code Milk products 1 July 1993to 30 June 1994 1 July 1994 to 30 June 1995 1 July 1995 to 30 June 1996 0402 10 19 Skimmed milk powder 0402 21 19 Whole milk powder * 1 020 1 090 1 160 0402 21 91 Whole milk powder 0405 00 10 Butter 420 460 490 ex 0406 40 Niva ex 0406 90 Moravsky blok, Primator, Otava, Javor, Uzeny block, Kashkaval  º 600 650 700 Akawi, Istambul, Jadel Hermelin, Ostepek, Koliba, Inovec A N N EX II 'A N N EX T ot al q u an ti ti es av ai la b le (o r th e p er io d 1 Ja n u ar y to 3 1 M ar ch 19 94 (to nn es ) C ou nt ry Po la nd C ze ch R ep ub li c Sl ov ak R ep ub li c H un ga ry C N co de 04 02 1 0 1 9 04 05 0 0 1 0 04 06 04 02 1 0 1 9 04 05 0 0 1 0 ex 04 06 40 -N iv a 04 02 1 0 1 9 04 05 0 0 1 0 ex 04 06 40 -N iv a ex 04 06 9 0 89 an d pr od uc t 04 02 2 1 1 9 bu tt er ch ee se 04 02 2 1 1 9 bu tt er ex 04 06 9 0- 04 02 2 1 1 9 bu tt er ex 04 06 90 - B al at on ( 2) an d pr od uc t 04 02 2 1 9 9 04 02 2 1 9 1 M or av sk y bl oc k (') 04 02 2 1 9 1 M or av sk y bl oc k (') Q ua nt it y av ai la bl e 90 0, 25 3 30 0 60 0 49 5 19 5 15 0 25 5 11 0, 12 0 15 0 76 8, 60 0 (') P ri m at or , O ta va , Ja vo r, U ze ny bl oc k, K as kh av al , A ka w i, Is ta m bu l, Ja de l H er m el in , O st ep ek , K ol ib a, In ov ec . (2) C re am -w hi te , H aj du , M ar va ny , O va ri , Pa nn on ia , T ra pp is ta .' 24. 12. 93 Official Journal of the European Communities No L 324/17